Title: From Alexander Hamilton to James McHenry, 25 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N.Y. March 25th. 1800
          
          I have just recd. the enclosed Inventory from Capt. Ingersol. The Contents he states to have been sent forward to you in boxes, (of one of which the enclosed is the key) by the direction of Major Toussard; from which I conclude that the Major’s direction was given in consequence of your order. I have the honor to transmit the Inventory is therefore transmitted to you that you may judge of the proper distribution of the Articles. requesting that one sett of the “manuel de l’Artilleur” may be intended for forwarded to Genl. Pinckney—who has asked for it—
          W—
          The Secy. of War—
        